Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 13, 2019

                                            No. 04-18-00926-CV

                                    IN RE Bertha Bermea SANCHEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On December 5, 2018, relator filed a petition for writ of mandamus. The real party in
interest filed a response, to which relator replied. After considering the petition, response, and
reply, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for
writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 13, 2019.



                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotello v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal, III
presiding.